Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie Horton appeals the district court’s order denying relief on his motion for reconsideration, Fed.R.Civ.P. 59(e), of the denial of a prior order denying relief on his 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Horton, No. 1:89-cr-00180-AJT-1 (E.D.Va. filed June 15, 2015 & entered June 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.